COBB, Judge.
The petitioner in this case, Tywane Tuck, appeals from the trial court’s summary denial of his Rule 32, Ala.R.Crim.P., petition for post-conviction relief. Initially, the petitioner was transferred from the juvenile court to the circuit court to be tried as an adult. He appealed that transfer to this court, and we remanded the case to circuit court for a trial de novo on the transfer issue. However, it appears from the record that the petitioner was indicted for attempted murder two days before this court issued its judgment remanding the petitioner’s case. The petitioner was ultimately convicted of attempted murder and was sentenced to 50 years’ imprisonment.
In his petition for post-conviction relief, the petitioner contends that the Circuit Court of Lee County was without jurisdiction to hear his case. He also contends that his counsel was ineffective, both at trial and on appeal. The trial court held that the petitioner’s claims lacked merit. The petitioner requests an evidentiary hearing because, he says, the State failed to answer his petition as directed by Rule 32.7(a), Ala.R.Crim.P., and the trial court failed to address the merits of the petitioner’s claims.
The record contains no information regarding the transfer hearing from juvenile court or the circumstances surrounding the remand from this court to the circuit court for trial de novo. This court again remands this cause to the Lee County Circuit Court for a full evidentiary hearing at which the merits of the petitioner’s claims shall be addressed, as well as a full explanation of what transpired prior to this petition. On return to remand, the record shall contain the trial judge’s written findings of fact and a transcript of all proceedings in this matter.
We remand this cause to the trial court with instructions that the court conduct an evidentiary hearing on the aforementioned issues. A return to remand will be made with this court within 70 days of the date of this opinion.
REMANDED WITH INSTRUCTIONS.
All the Judges concur.